Exhibit 99.1 For ReleaseImmediate Contacts(News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic, Investor Relations 317.817.3228 Conseco, Inc. Announces Pricing of Public Common Stock Offering Carmel, Ind., December 16, 2009 – Conseco, Inc. (the “Company”) (NYSE:CNO) announced today that it has priced an underwritten public offering of 45,000,000 shares of its common stock at a public offering price of $4.75 per share.In addition, the Company has granted the underwriters a 30-day option to purchase up to an additional 4,500,000 shares of the Company’s common stock to cover over-allotments, if any.The offering is expected to close on or about December 22, 2009. The estimated net proceeds to the Company from the offering are expected to be approximately $202.4 million (or $222.7 million if the underwriters exercise their over-allotment option in full).The Company intends to use $150 million plus 50% of the net proceeds in excess of $200 million to repay indebtedness under its senior credit agreement, as required by Amendment No. 3 to its senior credit agreement, which will become effective upon the closing of this offering. The Company intends to use the remaining net proceeds for general corporate purposes. Morgan Stanley & Co. Incorporated is acting as bookrunning manager and Credit Suisse Securities (USA) LLC, FBR Capital Markets & Co. and Macquarie Capital (USA) Inc. are acting as co-managers.Copies of the final prospectus relating to this offering may be obtained from Morgan Stanley & Co.
